Penn Independent Corporation
420 South York Road
Hatboro, PA 19040

November 16, 2005

Robert A. Lear
3689 Markham Drive
Bensalem, PA 19020

Re: Terms of Continued Employment

Dear Bob:

Reference is made to the Executive Employment Agreement, as amended (the
“Agreement”) entered into as of October 18, 2004 between you and Penn
Independent Corporation (the “Company”). This letter further amends the
Agreement, effective as of the date hereof, and is intended to be legally
binding:

1. You will be employed by the Company as Executive Chairman of the Company
until January 31, 2006 (the “Retirement Date”) (the period beginning on the date
hereof until the Retirement Date, the “Transition Period”) and you will keep
your current office until the Retirement Date. You shall report to the Chairman
of United America Indemnity, Ltd. (“UAI”), chair the Board of Directors of the
Company (the “Board”), provide guidance to the Company’s new Chief Executive
Officer and President and otherwise assist in the transition of leadership of
the Company. In addition, you shall perform such other duties for the Company
and its subsidiaries as are consistent with your senior executive role, as
reasonably directed by such Chairman and the Boards of Directors of UAI and the
Company. During the Transition Period, your need to travel for business purposes
will not exceed your historical rate of business travel. From time to time
following the Transition Period, the Company or its affiliates may contact you
with respect to matters in which you were involved while employed by the
Company. You agree to provide reasonable assistance (e.g., answering questions
via telephone) with respect to such matters, provided that such assistance does
not unduly interfere with your other professional or personal pursuits.

2. You will continue to be paid at your current base salary rate through
December 2005. Effective January 1, 2006, your salary will be increased at the
rate of the increase of the Consumer Price Index Philadelphia, PA area for the
twelve-month period that is then most recently ended and for which final data is
then available (the “2006 Salary”).

3. While employed by the Company, you will remain eligible for an annual bonus
only with respect to 2005 pursuant to Section 2(B) of the Agreement. Such bonus
will be determined in accordance with the terms of the Penn Independent
Corporation 2005 Key Employee Incentive Bonus Plan and administered and paid
pursuant to the 2005 United America Indemnity, Ltd. Annual Incentive Awards
Program, provided that the Company agrees that such bonus shall not be reduced
as a result of the exercise of negative discretion by the Board or any of its
committees, except that such reduction may take place if you are terminated
pursuant to Section 17(a)(iii)(2) of the Agreement.

4. You will continue to be eligible until the Retirement Date for the benefits
described in Sections 2(C), 2(F) (for 2005 only), 5, 6, 9 and 19 of the
Agreement. You hereby acknowledge your receipt of the 2004 Bonus (as defined in
the Agreement) and agree that you will not be eligible for an annual bonus with
respect to 2006. In addition, Section 19 of the Agreement is modified so that
with regard to any claim, suit or action by reason of your being, or having
been, an officer, employee or director of the Company, UAI and/or their
affiliates, as applicable, the Company and UAI will indemnify you to the maximum
extent provided under each companies’ respective charters and by-laws and
applicable law, and will cause you to be covered by each company’s Directors &
Officers and General Liability policies, both during your service and thereafter
(with respect to the period during which you were an officer, employee or
director), to the same extent as individuals then in service to the applicable
company.

5. The Company will pay you an integration bonus of $125,000 in respect of your
efforts following the Company’s acquisition by UAI to integrate the Company’s
operations with those of UAI. Such amount will be paid on the Company’s first
payroll date in 2006, subject to applicable withholding and taxes, and such
payment shall be in full satisfaction of any obligation under Section 2.H of the
Agreement.

6. The Company will pay you a retirement bonus in an amount equal to your 2006
Salary. Fifty-eight percent of that amount will be paid in a lump sum six months
following the Retirement Date; the remaining forty-two percent of that amount
will be paid in five equal monthly installments commencing seven months
following the Retirement Date; provided, however, that such payments (or any
remaining portion thereof) will be accelerated and paid in a single lump sum
upon the occurrence of either (i) your death, or (ii) a change in control, a
change in effective control or a change in ownership of the assets of, in each
case, either the Company or UAI (all as determined in accordance with
Section 409A of the Internal Revenue Code (the “Code”) and related guidance
(“Section 409A”)). In addition, you shall receive post-termination benefits
pursuant to Sections 17(c) and 18 of the Agreement. The cash amounts described
in Section 17(c)(i) of the Agreement will be paid on the earliest to occur of
(x) six months following the Retirement Date, (y) your death, or (z) a change in
control, a change in effective control or a change in ownership of the assets
of, in each case, either the Company or UAI (again, in each case as determined
in accordance with Section 409A).

7. Notwithstanding the terms of any option agreements to which you may be a
party, you may exercise any options to purchase shares in UAI (“Options”) in
which you are vested as of the cessation of your employment until the later of
(i) December 31, 2006, or (ii) the date that such options would have expired in
the absence of this paragraph. Your unvested Options shall expire upon cessation
of your employment.

8. You hereby waive your right to terminate the Agreement in accordance with
Sections 17(a)(iv)(2) or 17(a)(iv)(3) of the Agreement.

9. You and the Company hereby agree to the release attached hereto as Annex A.

10. The parties’ desire to provide for your retirement and an orderly transition
of leadership following your retirement is unrelated to the Company’s
acquisition by UAI. Accordingly, the parties believe that (a) the arrangement
contemplated by this letter does not implicate Sections 280G and 4999 of the
Code (the “Sections”) in any manner, and (b) will complete their respective tax
reports accordingly. Nevertheless, should the IRS assess excise taxes pursuant
to the Sections, the Company hereby agrees to indemnify you for any excise taxes
imposed pursuant to the Sections, as well as for any interest or penalties
arising from late payment of such amounts and for any additional income,
payroll, excise or other taxes that may be imposed with respect to such
indemnity payments (but not with respect to income or payroll taxes due on
amounts payable other than in accordance with this paragraph).

11. The Company agrees to reimburse you for the reasonable legal fees you incur
in negotiating the subject matter of this letter, subject to a maximum of
$5,000.

12. Section 14 of the Agreement is revised to provide that, if you prevail on a
claim brought to enforce the Company’s obligations under this letter, in
addition to any other relief awarded to you, you will be entitled to reasonable
costs and attorneys fees incurred by you in the course of bringing such claim.

13. The foregoing is contingent on your continued compliance with your
obligations under the Agreement, including without limitation Sections 7 and 8
thereof. Nothing herein shall waive the Company’s ability to exercise any rights
it may have pursuant to Section 17(a)(iii)(2), i.e., its ability to terminate
you for certain reasons constituting Cause and, in turn, terminate any payment
obligations it may otherwise have pursuant to this letter or the Agreement.
However, the Company acknowledges that (i) it has no other basis to, and that it
will not for any other reason, terminate your employment before the Retirement
Date or its payment obligations hereunder and (ii) it represents and warrants
that as of the date hereof that it is not aware of any circumstances giving rise
to grounds for such a Cause termination. You agree that Section 4 of the
Agreement shall no longer have any force or effect.

14. The parties have attempted in good faith to structure this arrangement to
comply with or be exempt from Section 409A. Nevertheless, the Company agrees to
cooperate to further amend the Agreement to the extent reasonably necessary or
desirable to comply with Section 409A in light of further guidance, legislation
or new understandings or interpretations of that law.

15. The Agreement shall remain in full force and effect with respect to any
matters not addressed herein. To the extent that this letter conflicts with any
of the terms of the Agreement, this letter shall govern, and this letter shall
supersede all prior conversations, discussions and arrangements between the
parties hereto regarding the subject matter herein.

16. The effectiveness of this letter is subject to your non-revocation of the
release in Annex A prior to the end of the Revocation Period (as defined in
Annex A).

17. This letter may be executed by one or more of the parties hereto on any
number of separate counterparts and all such counterparts shall be deemed to be
one and the same instrument. Each party hereto confirms that any facsimile copy
of such party’s executed counterpart of the Agreement (or its signature page
thereof) shall be deemed to be an executed original thereof.

18. The Company and UAI each represent and warrant that the signatories hereto
have been duly authorized to enter into this letter on behalf of their
respective companies and that this letter, in conjunction with the Agreement,
will therefore constitute a valid and binding obligation of UAI and the Company,
enforceable against them in accordance with its terms.

Please indicate your agreement to the foregoing by signing below.

Sincerely,

/s/ Richard S. March
Richard S. March
General Counsel, United America Indemnity, Ltd.

/s/ Jason M. Waksman
Jason M. Waksman
Senior Vice President and Chief Financial Officer
Penn Independent Corporation

ACKNOWLEDGED AND AGREED TO:

/s/ Robert A. Lear
Robert A. Lear

1

RELEASE

R-1. In consideration of the payments provided for in the Agreement, as amended,
and the release and covenant not to sue provided herein by the Company (as
defined below), you on behalf of yourself, your heirs, beneficiaries and
assigns, voluntarily, knowingly and willingly release and forever discharge the
Company, its subsidiaries, divisions, parents, affiliates and related entities,
including without limitation, UAI, Fox Paine & Company, LLC, Fox Paine Capital
Fund, L.P., FPC Investors, L.P., Fox Paine Capital, LLC, Fox Paine Capital Fund
II GP, LLC, Fox Paine Capital Fund II, L.P., Fox Paine Capital Fund II
International, L.P., Fox Paine Capital Fund II Co-Investors International, L.P.,
FPC Investment GP, and each of their past and present directors, members,
managers, officers, employees, divisions and successors (including, without
limitation, Saul A. Fox, W. Dexter Paine, III, Troy W. Thacker and Michael
McDonough) (for purposes of this Release, collectively, the “Company”) from any
and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities (including legal expenses) (all hereinafter
referred to as “Claims”), known or unknown, arising through the date of this
Release with respect to any matter whatsoever, including without limitation, any
Claims arising directly or indirectly out of, or in any way connected with,
based upon, or related to, your employment with the Company or any claim to
compensation or benefits from your employment with the Company, including any
Claims, under local, state, or federal law based on:



  (i)   claims of discrimination on the basis of race, age, religion, sex,
sexual harassment, sexual orientation, national origin, marital status, or
disability including without limitation, any claims arising under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended, the Older Workers
Benefit Protection Act, the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Pennsylvania Human Relations Act, Pennsylvania Human Relations Commission rules,
including, without limitation, the Handicap Discrimination rules, the
Pennsylvania Wage Payment and Collection Law, the Pennsylvania Equal Pay Law,
the Pennsylvania Minimum Wage Act, the Pennsylvania Whistleblower Law, the
Pennsylvania Labor Relations Act, and the Pennsylvania Worker and Community
Right to Know Act, each as amended;



  (ii)   infliction of any tort (including wrongful discharge);



  (iii)   breach of contract, whether actual or implied, written or oral; and

(iv) any violation of any pension or welfare plans or any other benefit plan or
arrangement (including without limitation, ERISA).

provided that the foregoing release shall not apply to claims by you to enforce
the Agreement (such as, but not limited to, the Company’s obligation to provide
you with post-termination health, dental and prescription medication coverage),
claims for your vested benefits under any pension or welfare plan maintained by
the Company or its affiliates, claims with respect to your rights as a
shareholder of UAI or with respect to outstanding equity incentives held by you,
any right you may have to file for unemployment compensation or workers’
compensation and your right to be indemnified by the Company pursuant to
charter, certificate, by-laws or other constituent documents of the Company, or
under any insurance maintained by or for the benefit of the Company (and/or its
predecessor) or any other applicable statute or law, for any liability, cost or
expense for which you would have been indemnified for actions take by you on
behalf of the Company prior to the date of this Release.

R-2. In consideration of the promises that you are making in the Agreement and
your release of claims against the Company herein, the Company hereby releases
you, your heirs, executors, administrators and assigns, from any and all claims,
charges, complaints, liens, demands, causes of action, obligations, damages and
liabilities (including legal expenses) that it has ever had, now have or may
hereafter claim to have against you, your heirs, executors, administrators and
assigns, as of the date of this Release with respect to any matter whatsoever,
including without limitation, any claims arising directly or indirectly out of,
or in any way connected with, based upon, or related to, your service to the
Company and its affiliates; provided that the foregoing shall not apply to any
claims arising out of conduct described in Section 17(a)(iii)(2) of the
Agreement.

R-3. The Company and you both further represent that they have not, at any time
up to and including the date on which you sign this Release, commenced, and will
not in the future commence, to the full extent permitted by law, any action or
proceeding, or file any charge or complaint, of any nature against the other’s
releasees and the parties waive to the full extent permitted by law, any right
to any monetary or equitable relief in any proceeding that may relate to the
matters released above. Notwithstanding the foregoing, the parties understand
and confirm that they are entering into this Release (with its covenant not to
sue and waiver and release) voluntarily and knowingly, and the foregoing
covenant not to sue shall not affect your right to claim otherwise with respect
to your rights under ADEA.

R-4. The parties agree that in the event of a breach by the other of this
Release, and in addition to any other rights or remedies the non-breaching party
may have hereunder or otherwise, the parties will, with respect to a breach
hereof, be irreparably damaged and will have no adequate remedy at law, and will
be entitled to request an injunction restraining any further breach of this
Release. The parties further agree that this Release may and shall be pleaded as
a full and complete defense to any action, suit or other proceeding covered by
the terms of this Release that is or may be instituted, prosecuted or maintained
by the other party.

R-5. You understand that any payments and benefits provided to you under the
terms of this Release do not constitute an admission by the Company or any
affiliate that they have violated any law or legal obligation with respect to
your employment or its termination and, similarly, the Company understands that
nothing in this Release is intended to or constitutes an admission by you that
you have violated any law or legal obligation, including any law or legal
obligation with respect to your employment or its termination.

R-6. (i) You agree that you will not at any time disparage or encourage or
induce others to disparage the Company or call into question the business
operations, status or reputation of the Company. For the purposes of this
paragraph R-6, the term “disparage” includes, without limitation, comments or
statements to the press and/or media or any individual or entity with whom the
Company has a business relationship that may adversely affect in any manner
(a) the conduct of the business of the Company (including, without limitation,
any business plans or prospects) or (b) the business reputation of the Company
or the quality, standing or character of any of the Company’s products or
services.

(ii) The Company’s “Designated Group” (as defined below) agrees that they will
not at any time disparage or encourage or induce others to disparage you or call
into question your status or reputation. For purposes of this Release,
“Designated Group” shall mean the members and employees of Fox Paine & Company,
LLC who were specifically listed in paragraph R-1, the directors of the Company
and UAI, and each member of the senior management team of the Company and UAI
with the title of senior vice-president or above.

R-7. You and the Company further agree to deliver a supplemental release as of
the Retirement Date covering the Transition Period which is substantially
identical in form to this Annex A.

R-8. You have reviewed the terms of this Release and you confirm that you have
had the opportunity to confer with an attorney of your own choosing with respect
to the terms of this Release. You acknowledge that you were advised that you
could take up to twenty-one (21) days from the date this Release was given to
you to review this Release and decide whether you would enter into this Release.
To the extent that you have elected to enter into this Release prior to such
time, you have done so voluntarily, and have knowingly waived such twenty-one
(21) day review period. You may revoke your assent to the terms of this Release
for a period of seven (7) calendar days after its execution (the “Revocation
Period”), by hand or Federal Express delivery of a written notice of revocation
prior to 5:00 p.m. EST on the last day comprising the Revocation Period to the
Company. This Release shall become irrevocable automatically upon the expiration
of the Revocation Period if you do not revoke it in the aforesaid manner.

2